IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MONTGOMERY COUNTY AGING AND                : No. 62 MM 2014
ADULT SERVICES                             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ALVIANETTE GIBSON-KENNEDY,                 :
JOCELYN GIBSON AND LILLIAN                 :
GIBSON - ALLEGED INCAPACITATED             :
                                           :
                                           :
PETITION OF: ALVIANETTE GIBSON-            :
KENNEDY AND JOCELYN GIBSON                 :
                                           :




                                       ORDER


PER CURIAM
      AND NOW, this 7th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.